Filed Pursuant to Rule 497 File Nos 333-192733 & 811-22917 Name CUSIP Symbol WBI SMID Tactical Growth Shares 00400R106 WBIA WBI SMID Tactical Value Shares 00400R205 WBIB WBI SMID Tactical Yield Shares 00400R304 WBIC WBI SMID Tactical Select Shares 00400R403 WBID WBI Large Cap Tactical Growth Shares 00400R502 WBIE WBI Large Cap Tactical Value Shares 00400R601 WBIF WBI Large Cap Tactical Yield Shares 00400R700 WBIG WBI Large Cap Tactical Select Shares 00400R809 WBIL WBI Tactical Income Shares 00400R874 WBII WBI Tactical High Income Shares 00400R882 WBIH Absolute Shares Trust (the “Trust”) is a registered investment company that consists of separate investment portfolios called “Funds.” Supplement dated April 30, 2015 to the to the Summary Prospectuses, Prospectus and Statement of Additional Information (“SAI”) each dated August 8, 2014 Effective immediately, Mr. Craig French will no longer serve as co-portfolio manager to the Funds.Please disregard all references to Mr. French in the Summary Prospectuses, Prospectus and SAI for the Funds. Investors Should Retain This Supplement for Future Reference
